Citation Nr: 0707057	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  98-17 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic muscle/joint 
pains, including as manifestations of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991, with service in Southwest Asia during the 
Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) from RO decisions in March 1996 and June 1998.  In 
April 2000, the Board remanded the case.  In October 2003, 
the Board denied service connection for chronic muscle/joint 
pains, including as manifestations of undiagnosed illness.  
However, in January 2006, the Unites States Court of Appeals 
for Veterans Claims (Court) modified in part and set aside in 
part the Board's October 2003 decision, and remanded the 
case.

The Board notes that its October 2003 decision had also 
denied a claim for service connection for chronic fatigue, 
including as a manifestation of undiagnosed illness.  
However, the veteran did not appeal that part of the Board's 
decision to the Court.  Therefore, it is not before the Board 
on remand from the Court.


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.

2.  The veteran has had chronic muscle and joint pains for 
many years until the present and that have not been related 
to any diagnosed illness.

3.  His chronic muscle and joint pains have been episodic, 
accompanied by exacerbations with activities for more than 
one-third of the time.


CONCLUSION OF LAW

Chronic muscle/joint pains as manifestations of undiagnosed 
illness were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in June 1995, August 1996, 
November 1996, May 2000, October 2001, and October 2002; 
rating decisions in March 1996, June 1998, and June 2000; a 
statement of the case in September 1998; and supplemental 
statements of the case in January 2001 and June 2003.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  The RO's initial adjudication in March 1996 
preceded the enactment of VA's duties to notify discussed 
above.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. 
§ 3.159.  Nevertheless, VA has made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the March 1996 RO decision) or even the final 
RO adjudication (the June 2003 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last RO adjudication here (the June 2003 supplemental 
statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran several times.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease is manifest to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).  By history, physical 
examination, and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  There must be 
objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 
six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 
(Oct. 22, 1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

According to the veteran's service medical records, the 
veteran was seen in January 1988 for neck and back pain after 
falling on ice.  The assessment was musculoskeletal strain 
and sprain.  X-rays were negative.  In June and July 1990, he 
was treated for elbow pain after an injury changing a tire; 
there also was mild effusion.  However, when examined to rule 
out a fracture, his left elbow was within normal limits.  The 
assessments were soft tissue injury and contusion of the left 
elbow.  In September 1990, he was seen for foot pain and 
numbness.  The assessment was foot cramps.  On follow-up 
treatment into early 1991, he continued to have loss of 
sensation in both feet.  There was reference to a history of 
frostbite in the last few years.  An assessment was cold 
injury and a question of Raynaud's syndrome.  

On an April 1993 VA Persian Gulf War examination, the veteran 
was essentially without problems, except for continued back 
symptoms since a 1987 basic training incident.  On review of 
his musculoskeletal system, he moved about easily without any 
guarding.  He had a normal gait.  He also had full range of 
motion of his back and extremities without any apparent 
symptoms.  His neurological examination was also normal.  His 
chest X-ray was mainly negative, except for ankylosing of T12 
and L1.    

VA medical records reflect treatment for fatigue and muscle 
and joint pains as early as February 1994 and into 1995.  An 
entry dated in May 1995 noted complaints of multiple joint 
pains.  A provisional diagnosis of questionable Gulf War 
syndrome was recorded.

On a June 1995 VA Persian Gulf Registry examination, the 
veteran complained of pain in all of his joints for the past 
three years.  He also reported weak muscles and joints.  
However, examination of the joints of the extremities was 
"completely normal."  

In December 1996 the veteran submitted statements from his 
wife and each of his parents describing various symptoms that 
the veteran had had since his return from the Persian Gulf, 
including joint and muscle pains.

On VA chronic fatigue syndrome in August 2000, the veteran 
complained of joint pain and muscle ache throughout his body 
and especially the joints, precipitated since his duties in 
service as a truck mechanic.  He stated that he was 
constantly tired and that his muscles hurt.  He complained of 
pain in his shoulders, hips, knees feet and ankles.  He 
related that a private physician had been unable to determine 
what was wrong.  He denied any other clinical conditions hat 
would produce similar symptoms.  On observation, he had 
joint-aching muscle joint pain at the neck, elbow, wrist, 
knees, and ankles, but they were not migratory joint pains.  
The impression was chronic generalized muscle strain.  The 
examining VA nurse practitioner stated that "[c]onsidering 
his profession, it is very likely that his symptoms were 
caused by the stretching and lifting required to perform 
heavy mechanical work.  As he began this type of work in the 
service, it was an easy transition to continue after 
discharge, since this is what he was trained to do.  He 
continued for years after discharge, further exa[c]erbating 
any existing condition."

On VA joints examination in August 2000, the veteran again 
described chronic fatigue and generalized joint and muscle 
pain.  He dated complaints involving his neck to an in-
service fall and the generalized joint and muscle aches and 
pains to 1993.  The generalized aching was worse in the lower 
cervical spine, but it also occurred in the shoulders, 
elbows, wrists, hands, fingers, thumbs, hips, thighs, knees, 
legs, ankles, feet, toes, and back.  The examining VA doctor 
noted that the first record complaint of muscle pain was in 
1994.  Reportedly, a non-VA doctor had been unable to help 
the veteran.  After inspection of the joints and muscles, the 
examining VA doctor diagnosed multiple aching joints and 
muscles with no limitation of motion, no evidence of 
weakness, no loss of muscle mass, and no tightness.  Also, 
all X-rays were negative.  The examining doctor stated that 
there were "no positive findings" and that the history was 
generalized, "but no laboratory work is found to explain the 
course of events coming on two years after military 
service."  The doctor concluded that the "diagnosis cannot 
be made beyond multiple joint pain and fatigue by history of 
unknown etiology.  

In its October 2003 decision, the Board had stated that 
chronic muscle and joint pains were not documented in service 
or until several years after separation and that the only 
orthopedic disorders noted in service were related to acute 
injuries.   The Board had concluded that there was no basis 
for service connection based on direct service incurrence.

The Board then addressed whether service connection was 
available based on presumptions for Persian Gulf War service.  
The Board also concluded that service connection was not 
warranted under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317.  The 
Board stated:

The record contains two relevant medical opinions, 
one favorable and one unfavorable, as to whether 
the symptoms are due to undiagnosed illness.  The 
opinion of the nurse practitioner attributing the 
symptoms to chronic generalized muscle strain 
cannot be dismissed as vague or ambiguous; to the 
contrary, it reflects detailed correlation with 
the veteran's work history during and after 
service.  On the other hand, the same history was 
considered by the other examiner, a physician, who 
declined to cite a specific cause for the 
veteran's symptoms and expressed the conclusion 
that no diagnosis could be made.

The record does not provide a convincing basis for 
either acceptance or rejection of either medical 
opinion in this case as to the question of whether 
chronic muscle/joint pains are manifestations of 
undiagnosed illness.  However, even if reasonable 
doubt is resolved in the veteran's favor on this 
point, the veteran's symptoms are not shown to be 
ratable at 10 percent under any provision of the 
VA rating schedule.  Since there is no code that 
applies specifically to generalized muscle/joint 
pains, a rating by analogy would be required, and 
the only reasonably analogous code would appear to 
be Diagnostic Code 5003 pertaining to arthritis.  
38 C.F.R. § 4.71a, Code 5003 (2002).  Under that 
code, ratings are assigned on the basis of 
limitation of motion of the joints in which the 
presence of arthritis is shown by X- rays.  Where 
limitation of motion is not shown, a 10 percent 
rating can be assigned when there is X-ray 
evidence of involvement of two or more major 
joints or minor joint groups.  The veteran does 
not have limitation of motion of any joint, and 
the Board is unable to find that a provision 
requiring X-ray findings alone as the basis for 
assigning a rating is truly analogous for the 
purpose of assigning a rating to satisfy the 
undiagnosed illness presumption. 

Accordingly, the Board finds that a preponderance 
of the evidence of record in this case is against 
the granting of service connection for chronic 
muscle/joint pains as manifestations of 
undiagnosed illness.  Where a preponderance of the 
evidence is against a claim, the benefit of the 
doubt doctrine does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); see also 38 C.F.R. § 3.102 (2002); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 

However, on appeal, the Court held that the Board's selection 
of DC 5003 as an analogous diagnostic code was arbitrary and 
capricious.  The Court suggested the possible applicability 
of a different diagnostic code relating to fibromyalgia.  The 
Court also held that the veteran's muscle and joint pains 
were indeed manifestations of an undiagnosed illness, and it 
explicitly directed the Board to modify its finding in this 
regard.  

Based on the Court's decision, the Board therefore finds 
explicitly that the veteran's muscle and joint pains are 
manifestations of an undiagnosed illness.  Although one VA 
examination in August 2000 diagnosed chronic generalized 
muscle strain, the second August 2000 VA examination found no 
diagnosis or etiology for the generalized complaints.  As 
held by the Court, this contrast in the evidence essentially 
means that the evidence on this issue is in equipoise.  
Therefore, the Board finds that the veteran's muscle and 
joint pains are manifestations of an undiagnosed illness.  

Next, the Board considers whether the veteran's claimed 
condition satisfies the other requirements of 38 U.S.C.A. 
1117 and § 38 C.F.R. § 3.317.  Although there have been no 
physically objective signs perceptible to an examining doctor 
that are capable of independent verification, the veteran's 
consistent symptoms (as described by the examiners in August 
2000 and in various earlier medical records) indicate that 
there have been otherwise objective signs that could be 
perceived and independently verified.  In other words, it 
appears that the veteran's symptoms have risen to the level 
beyond subjective signs.  The symptoms have also been 
chronically present for several years, at least since 1994.

Finally, the Board finds that the veteran's chronic muscle 
and joint pains would be compensable under the analogous 
rating criteria for fibromyalgia.  A 10 percent rating is 
warranted for fibromyalgia that requires continuous 
medication for control.  38 C.F.R. § 4.71a, DC 5025.  The 
veteran's symptoms have not required continuous medication.  
However, a 20 percent rating is warranted for fibromyalgia 
that is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time.  Ibid.  In 
this case, the veteran and relatives have amply described the 
nature of his joint and muscle pains throughout the years and 
how they have been affected by seasons and activities.  
Therefore, even though the criteria for a 10 percent rating 
are not met, the criteria for a 20 percent rating would be 
met.  Accordingly, the veteran's claimed joint and muscle 
pains meet this final criterion for presumptive service 
connection based on his Persian Gulf War service.    


ORDER

Service connection for chronic muscle/joint pains as 
manifestations of undiagnosed illness is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


